DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The communication dated Nov. 11, 2020 has been fully considered.  Claims 1-16 are currently pending. Claims 5-12 were previously withdrawn in response to a restriction requirement.  Claims 15-16 are new.

Drawings
The Examiner withdraws the objection to the drawings.

Claim Interpretation
The limitation “gas cleaning device” is neither defined nor limited to specific equipment in the specification.  As shown in the instant specification paragraphs 28 and 30-32 describe a wide variety of devices with different modes of operation and function are disclosed as gas cleaning devices.  Paragraph 96 states “for example, in the gas cleaning system 206, the mixing device 210 could receive gas forwarded via the duct 99, and the fabric filter 211 could receive gas forwarded via duct 96,” (emphasis added) and paragraph 98 states “a gas cleaning device, such as fabric filter 8, 111, 211, electrostatic precipitator 108, spray dryer 110, or mixing device 210,” (emphasis added) but there is no paragraph that excludes the gas cleaning device from being one not listed as examples 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "a portion of the carbon dioxide rich flue gas from which at least a portion of the contaminant content has been removed in the at least one gas cleaning device" (emphasis added), however, in claim 1, the at least the portion of the contaminant content of the carbon dioxide rich flue gas is removed in the gas cleaning system (see lines 6-7 of instant claim 1).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 13-15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by International Publication No. WO 2009/110031 to Yamada et al. (US Publication No. 2011/0048295 is in the same patent family as WO ’031 and will be used as an English translation of WO ‘031 and referred to hereinafter as Yamada).
In regard to claim 1, Yamada teaches a method of cleaning a carbon dioxide rich flue gas generated in a boiler 11 combusting a fuel 2 in the presence of a gas containing oxygen gas 5, the method comprising:
forwarding the carbon dioxide rich flue gas (in line 14) from the boiler to a gas cleaning system (comprising at least devices 19 and 20), the gas cleaning system including at least one gas cleaning device (at least devices 19 and 20a-20b) [0060];
removing in said gas cleaning system at least a portion of a contaminant content of the carbon dioxide rich flue gas (dust) [0069];
forwarding a first portion (in line 18 after the branching of line 46) of the carbon dioxide rich flue gas from which at least the portion of the contaminant content has been removed to a gas compression and purification unit 30 [0076];
forwarding a first portion of gas (in line 40) from the gas compression and purification unit 30 to the at least one gas cleaning device 20a-20b for being utilized as a utility gas therein (the gas in line 40 is used ) [0064];
pressurizing (via compressor 48) a second portion (in line 46) of the carbon dioxide rich flue gas from which at least the portion of the contaminant content has been removed [0065]; and
forwarding the pressurized second portion (in line 46 after compressor 48) of the carbon dioxide rich flue gas to a second gas cleaning device (bug filter) 20b of the gas cleaning system for being utilized as a utility gas therein (the gas in line 15 is used to 

In regard to claim 13, Yamada teaches the method according to Claim 1, further comprising: forwarding a third portion (in lines 15,17,12) of the carbon dioxide rich flue gas from which at least a portion of the contaminant content has been removed to the boiler 11 to be recombusted [0059] (Fig. 1).
 
In regard to claim 14, Yamada teaches the method according to Claim 1, wherein the second portion of the carbon dioxide rich flue gas from which at least a portion of the contaminant content has been removed is not a portion of the first portion of the carbon dioxide rich flue gas from which at least a portion of the contaminant content has been removed (line 40 is not a portion of the first portion in line 46; Fig. 1).

In regard to claim 15, Yamada teaches the method according to Claim 1, further comprising: forwarding (via line 15) a portion of the carbon dioxide rich flue gas from which at least a portion of the contaminant content has been removed in the at least one gas cleaning device (20a-20b) to another gas cleaning device (air preheater) 19 of the gas cleaning system [0060].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamada, as discussed above in regard to claim 1.
In regard to claim 4, Yamada teaches the method according to Claim 1.  Yamada does not disclose wherein the second portion of the carbon dioxide rich flue gas is forwarded to a tank for being temporarily stored, prior to being utilized as a utility in the gas cleaning device, however, it was common knowledge at the time the invention was made to provide a storage tank to temporarily store a gas when the gas was not needed, when the system was not running, and/or when there was more gas than needed to provide the function. And it would have been obvious to one having ordinary skill in the art at the time of the invention modify the process as taught by Yamada to include the 

In regard to claim 16, Yamada teaches the method according to Claim 1, but does not disclose further comprising: forwarding a second portion of gas from the gas compression and purification unit to at least one of the at least one gas cleaning device, the second gas cleaning device, and another gas cleaning device of the gas cleaning system for being utilized as a utility gas therein.  However, Yamada teaches forwarding a second portion of gas (the gas that enters device 31 and is numbered 33) from the gas compression and purification unit 30 to a heat exchanger 35 in which heat is transferred into it.  Since another gas cleaning device 19 transfers heat from the gas in line 14 to another fluid, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method taught by Yamada to forward the second portion of gas from the gas compression and purification unit 30 to another gas cleaning device 19 of the gas cleaning system in order to transfer the heat from stream 14 to stream 33, thereby reducing the pieces of equipment and effectively removing at least some heat from stream 14.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, considered both individually and in combination, fails to teach the newly added limitations of claim 2.
Yamada (discussed above in regard to claim 1) is considered to be the closest prior art of record but does not disclose the limitation discussed above and there is no finding in the prior art of record to have motivated one of ordinary skill to arrive at the invention of claim 2.  Claim 3 depends on claim 2.
	
Response to Arguments
Applicant's arguments filed Nov. 11, 2020 have been fully considered but they are not persuasive.
Applicant alleges on pages 11-12 of the Applicant Remarks that Yamada teaches 20a or 20b is used but not both.  The Examiner disagrees since at least the abstract and paragraph [0086] of Yamada teaches using 20a and 20b, and paragraphs [0069]-[0070] teaches the feed lines 40 or 46 may be forwarded to either 20a or 20b but does not teach that both feed lines must both go to either 20a OR 20b, and it does not preclude that 40 goes to 20a and 46 goes to 20b.



For at least the reasons given above, the Examiner maintains the rejections of claims 1, 4, and 13-16.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571)270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CABRENA HOLECEK/Examiner, Art Unit 1776